       Case 3:20-cr-00088-TSL-FKB Document 35 Filed 09/14/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

UNITED STATES OF AMERICA

v.                                                 CRIMINAL NO. 3:20-cr-00088-TSL-FKB

MARK ANTHONY COLEMAN

                                               ORDER

       THIS CAUSE is before the Court on the United States motion for an extension of time to

file its response to Defendant Mark Anthony Coleman’s First Motion to Dismiss Indictment and

Memorandum in Support [Dkt. Nos. 25 and 26]. The Court notes that counsel for the Defendant

was contacted and has no objection to the requested extension.

       IT IS THEREFORE ORDERED that the motion for an extension of time is well-taken and

is hereby GRANTED.

       IT IS FURTHER ORDERED that the United States should have until October 5, 2020, to

file its response to the Defendant’s motion.

       SO ORDERED, this the 14th day of September, 2020.


                                                   /s/Tom S. Lee _____________________
                                                   UNITED STATES DISTRICT JUDGE
